Citation Nr: 1136343	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  09-11 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to May 1976.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In November 2010, the Board remanded the present matter to the RO for additional development and due process concerns.  In August 2011, the Veteran testified during a hearing before the undersigned.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of PTSD.  

2.  The Veteran's statements regarding his in-service stressor are not credible, and the competent evidence of record does not relate an acquired psychiatric disorder, other than PTSD, to his period of active service. 


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)), imposes obligations on VA in terms of its duty to notify and assist claimants.  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice must be provided prior to the initial unfavorable adjudication by the RO.  Id. at 120. 

VCAA notice requirements apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Prior to the initial adjudication of the claim for service connection for an acquired psychiatric disorder in February 2008, an August 2007 letter advised the Veteran of the evidence necessary to substantiate his claim and the respective obligations of the Veteran and the VA in obtaining that evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This letter also provided the Veteran with notice on the issues of establishing a disability rating and effective dates.  Subsequent to the initial adjudication of the claim, the claim was readjudicated in the April 2009 statement of the case and November 2009 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

The Veteran's service treatment records are associated with the claims folder, as are post-service VA treatment records.  There is no indication that there are any outstanding pertinent documents or records that have not been obtained, or that are not adequately addressed in documents or records contained within the claims folder.  Although the Veteran has reported receiving treatment at various VA medical centers prior to 1992, the RO made a formal finding in December 2008 of the unavailability of VA medical center treatment records prior to 1992.  The RO followed all correct procedures in obtaining this information, documented all attempts to obtain the records, and exhausted all efforts to obtain the pertinent information.  Additionally, while VA did not obtain an opinion as to whether any current acquired psychiatric disorder is related to active service, the Board finds that such an opinion would not assist in the substantiation of the Veteran's claim in light of the fact that an acquired psychiatric disorder other than PTSD has not been currently indicated by competent and credible evidence as having began during service.  Current VA treatment records also do not substantiate the existence of a PTSD diagnosis.  See 38 C.F.R. § 3.159(c)(4) (2010). 

The Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2010); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "[I]n order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD in accordance with the Diagnostic and Statistical Manual for Mental Disorders (DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010). 

When a Veteran served 90 days or more during a period of war and psychosis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of the disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010). 

Where the claimed stressor is not related to combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the Veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) (2010); Cohen v. Brown, 10 Vet. App. 128 (1997).  Evidence denoting participation in combat includes award of decorations such as the Combat Action Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, and decorations such as the Bronze Star Medal that have been awarded with a Combat "V" device. 

Service treatment records do not reflect complaints or treatment for any psychiatric disorder.  Additionally, service personnel records indicate that the Veteran received the Good Conduct Medal, which is not indicative of combat.  They also reveal that although the Veteran's military occupational specialty was that of rifleman and that his period of service was during the Vietnam War, he did not serve in the Republic of Vietnam.  Furthermore, the Veteran's service personnel records show that he was imprisoned in September 1975 for first degree robbery.  

Post-service VA medical records dated from November 1992 to August 2011 show that the Veteran received intermittent treatment for various psychiatric disorders.  The medical records are negative for any diagnosis of PTSD.  However, the Veteran was diagnosed and treated for alcohol and cocaine dependence, substance induced mood disorder, depression, generalized anxiety disorder, bipolar disorder, and adjustment disorder with mixed anxiety and depressed mood.  He also received occupational, residential, and educational therapy.  The Board notes that although the Veteran received treatment for substance abuse and occupational, residential, and educational therapy, the first objective post-service diagnosis of an acquired psychiatric disorder is in a September 2001 VA medical report where the Veteran was diagnosed with depression and noted to be suicidal.  The Board also observes that at no time did any treating provider relate the Veteran's diagnosed psychiatric disorders to his period of active service.  

The Veteran and his spouse testified before the Board at a videoconference hearing in August 2011.  Testimony revealed, in pertinent part, that during the Veteran's period of active service, one of his fellow Marines pulled out a gun and robbed two other Marines of $7.00.  The Veteran testified that he did not participate in the robbery but merely stood back when it happened.  He reported that after the two men were robbed, his fellow Marine tied them to a pole.  He stated that after he and his fellow Marine parted ways, he returned to untie the two robbed men and that he was subsequently arrested as he headed back towards the base.  He maintained that he was imprisoned from September 1975 until May 1976 when he received a military discharge under conditions other than honorable.  The Veteran testified that his discharge was later upgraded.  He reported that the first time he received treatment for his psychiatric disabilities was in 1989 at a VA medical center in Chicago.  He also stated that he turned to drugs in the 1980's and that he still used drugs.  He maintained that his psychiatric problems were all due to the stress of witnessing the armed robbery incident during service.  The Veteran's wife testified that she had known him for about 4 or 5 years and that they had been married for 3 years.  She reported that they were still married but were separated because of his psychiatric disabilities.   

The Board notes that the post-service medical records indicate that the Veteran has been diagnosed with and treated for alcohol and cocaine dependence.  The Veteran has not alleged that his diagnosed alcohol and cocaine dependence or substance induced mood disorder are related to service.  However, a claim for service connection for substance abuse cannot succeed because Congress has specifically provided that no compensation shall be paid for a disability that is the result of abuse of alcohol or drugs.  38 U.S.C.A. § 1110 (West 2002). 

Regarding whether service connection is warranted for PTSD, the Board finds that it is not.  The first requirement for any service connection claim is evidence of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The competent medical evidence of record demonstrates that the Veteran does not have a diagnosis of PTSD that meets the DSM-IV criteria.  Without a medical diagnosis of PTSD compliant with DSM-IV criteria, the Board must deny the Veteran's claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation). 

With respect to whether service connection is warranted for an acquired psychiatric disorder other than PTSD, the Board finds that it is not.  Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board finds that the evidence is against a finding of a direct nexus between military service and the Veteran's current acquired psychiatric disorders other than PTSD.  In addition, no psychosis is shown to have manifested to a compensable degree within one year following separation from service.  Therefore, presumptive service connection for an acquired psychiatric disorder is not warranted.  

The Veteran and his wife contend that his current acquired psychiatric disorders are related to his active service.  However, as laypersons, they are not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran and his wife are competent to give evidence about what they experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Therefore, the Veteran and his wife can testify to that which they are competent to observe, such as depression, but they are not competent to provide a medical diagnosis for any acquired psychiatric disorder or to relate any acquired psychiatric disorder medically to his service. 

The Board would like to further point out that even though the Veteran is competent to report the events of the in-service robbery and to assert that he has experienced a continuity of symptomatology, a preponderance of the evidence is still against the claim.  The Veteran alleges that he did not participate in the armed robbery during service and that he had instead attempted to aid the two Marines by untying them from the pole.  However, the evidence shows that the Veteran was convicted of first degree robbery and consequently imprisoned from September 1975 to May 1976.  In regards to a continuity of symptomatology, the objective medical evidence shows that the Veteran did not have his first psychiatric diagnosis until September 2001, which is approximately 25 years after discharge from service.  The Veteran alleges that he first received psychiatric treatment in 1989.  However, the RO made a formal finding in December 2008 of the unavailability of VA medical center treatment records prior to 1992.  The VA medical centers found no record of treatment for the Veteran prior to 1992.  Additionally, from 1992 to the first psychiatric diagnosis in September 2001, the Veteran received occupational, residential, and educational therapy as well as treatment for substance abuse, but he was not found to have any psychiatric diagnoses.  Therefore, based on such evidence, the Board does not find the Veteran's statements regarding his in-service stressor or a continuity of symptomatology to be credible. 

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable, and the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, must be denied. 


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


